Citation Nr: 0308353	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 15, 1974, rating decision that denied entitlement to 
service connection for a nervous condition, diagnosed as 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to March 
1974.  

In an August 1974 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
condition.  The veteran was notified of the denial of the 
claim in August 1974, but did not appeal.  

This matter is before the Board of Veterans' Appeals  (Board) 
on appeal from an April 1999 rating action in which the RO 
determined that the August 1974 rating decision was not 
clearly and unmistakably erroneous.  The veteran was sent 
notice of this decision in April 1999.  A notice of 
disagreement was received in May 2000, and the RO issued a 
statement of the case in May 2000.  The veteran perfected his 
appeal to the Board by submitting a substantive appeal in 
July 2000.  In December 2002, the veteran presented testimony 
during a hearing before the undersigned Veterans Law Judge; 
the transcript of that hearing is of record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In an August 1974 decision, the RO denied a claim for 
service connection for a nervous condition, diagnosed as 
schizophrenia.  Although notified of that decision in August 
1974, the veteran did not initiate an appeal.  

3.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in August 1974; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different.

CONCLUSIONS OF LAW

1.  The August 1974 rating decision that denied service 
connection for a nervous condition, diagnosed as 
schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 20.302, 20.1103 (2002).

2.  Clear and unmistakable error in the August 1974 denial of 
service connection for a nervous condition, diagnosed as 
schizophrenia, has not been established. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  Nonetheless, the Board finds that, 
because the veteran has been notified of the laws and 
regulations governing the CUE claim and reasons for the 
denial of the claim, and all relevant evidence has been 
associated with the record, any pre-VCAA duties to notify and 
assist have been met.  That claim is ready to be considered 
on the merits. 

II.  Background and Analysis

In March 1974, the veteran filed submitted an application for 
compensation for chronic schizophrenic reaction.  He reported 
hospitalizations at the Walson Army Hospital from March 8, 
1974 to March 16, 1974 and a VA hospital in Lyons, New Jersey 
from March 16, 1974 to present.  

Service medical records include a November 1973 pre-induction 
examination.  The clinical psychological evaluation was 
normal.  Other than mild pes planus, no disabilities were 
noted.  

The veteran entered active duty on December 7, 1974.  

Records from the Walson Army Hospital revealed that the 
veteran was admitted on December 12, 1973 prior to commencing 
basic training.  A history noted that he had been seen 
wandering around confused, had difficulty understanding 
simple directions and enormous difficulty in processing.  The 
mental status examination found him coherent and relevant but 
withdrawn with flattened and inappropriate affect.  There was 
no gross though disorder, but a confuses sensorium and poor 
judgment and control.  He was treated for anxiety and 
returned for a trial period of duty and consideration of 
administrative separation on the basis of a schizoid 
personality.  However, after returning to his unit, he was 
withdrawn and uncooperative and was seen to be mute and 
staring off into space.  

During the course of hospitalization, he remained confused, 
disoriented, reclusive restless and concrete.  Medication use 
decreased his anxiety.  However, his confusion, autism, 
flatness of affect and concreteness remained unchanged.  He 
was diagnosed with schizophrenia, undifferentiated type, 
chronic, severe; manifested by autistic preoccupation, 
isolation, withdrawal, flatness of affect, ambivalence, 
concreteness, confusion; stress - undetermined; 
predisposition - schizoid personality; impairment marked for 
further military and considerable for further social and 
industrial capacities.  The examiner noted that such was not 
incurred in the line of duty and existed prior to service.  
The examiner recommended that he be medically discharged.  

The report of a Medical Board proceeding in February 1974 
included a finding that the veteran was unfit for retention 
on active duty as a result of a condition that was not 
incurred or aggravated during any period of active duty.  

The report of a discharge examination of February 1974 noted 
the diagnosis of chronic severe schizophrenia that was not 
incurred in the line of duty and existed prior to service.  

On March 16, 1974, the veteran was transferred to a VA 
hospital where he received treatment until April 27, 1974.  
Initially, he appeared rather dull, withdrawn and seclusive, 
showing regression in his intellectual faculties.  During his 
hospitalization he showed improvement and became less 
reclusive and withdrawn.  At the time of his release he was 
rated as not employable.  The pertinent diagnosis at 
discharge was chronic schizophrenia.  

In the August 1974 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
condition.  The RO concluded that the veteran's schizophrenia 
existed prior to service and was not aggravated by service.  
The veteran's was notified of that decision and his appellate 
rights later in August 1974.  The letter noted service 
connection was denied based upon a review of all of the 
evidence of record including his service medical records.  It 
further noted that the evidence showed that his condition 
existed prior to service and was not aggravated by military 
service.  The veteran did not appeal that denial.  Therefore, 
that decision became final as to the evidence then 
considered.  See 38 U.S.C.A. § 7105 (West 2002).  See also 38 
C.F.R. §§ 20.302, 20.1103 (2002).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE; however, if the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed and amended.

In determining whether the August 1974 rating decision that 
denied service connection for a nervous condition was clearly 
and unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it  
not been made, would have manifestly changed the outcome at  
the time it was made; and (3) a determination that there was  
CUE must be based on the record and law that existed at the  
time of the prior adjudication in question.  See Russell v.  
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked-
and a CUE claim is undoubtedly a collateral attack-the 
presumption is even stronger.  See Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App.  
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384  
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.   
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran and his representative claim, in essence, that 
the August 1974 rating action was erroneous because the RO 
incorrectly applied the existing law, particularly as to the 
presumption of soundness.  He alleges that his psychiatric 
condition was found to be normal at enlistment and as such, 
that there was no clear and convincing evidence for the RO to 
conclude that his psychiatric condition found in service 
existed prior to entry into the military service.  He argues, 
in this regard, that the RO accepted the Medical Board 
finding of a pre-existing condition without undertaking any 
additional development to confirm whether or not a 
psychiatric disorder existed prior to entry into the military 
service.  The veteran contends-as asserted during his 
December 2002 Board hearing-that he did not recall informing 
doctors in service regarding a history of schizophrenia prior 
to service.  Thus, he questioned the basis of the RO's 
conclusion that he suffered from schizophrenia prior to 
service.  Further the veteran alleges that, although the RO 
found that the veteran suffered from a psychiatric disorder 
that pre-existed service, the RO failed to apply the legal 
criteria governing aggravation of a pre-existing condition.  

As noted earlier, a CUE claim must be based on the evidence 
in the record when the previous decision was rendered.  
Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).   
Under the laws and regulations in effect at the time of the 
August 1974 rating decision, service connection could be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  Service connection could also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.   
Presumptive periods were not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303  
(1974).

In addition, there were medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when, in accordance with the principles relating 
to service connection, existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  In the field of mental disorders, 
chronic psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis will be accepted as showing pre-
service origin.  38 C.F.R. § 3.303(c) (1974).

Also, the veteran was considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrated that an injury or 
disease existed prior thereto.  38 C.F.R. § 3.304 (1974).

Further, a preexisting injury or disease will be considered 
to have been aggravated by active military service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (1974).

In arguing that the RO "rubber stamped" the Medical Board 
finding of a pre-existing disease, the veteran appears to be 
asserting that the correct facts, as they were known at the 
time, were not before the RO in August 1974.  However, the 
Board finds that such argument is without merit.  In addition 
to the Medical Board findings, the evidence before the RO 
included in service hospitalization records (from Walson Army 
Hospital) that contained competent medical opinion as to the 
etiology of the veteran's psychiatric disorder.  Thus, in 
addition to the Medical Board findings, there were other 
sources of evidence available at the time of the RO decision 
to support the conclusion that the veteran's psychiatric 
disorder pre-existed service.  While the veteran asserted, 
during his December 2002 Board hearing, that that he did not 
recall providing a history of any pre-existing psychiatric 
disorder to any examiners in service, the Board emphasizes 
that the determination as to whether there was clear and 
unmistakable error in the August 1974 rating action must be 
limited to the evidence before the RO at that time.  In any 
event, the Board points out that, notwithstanding the 
veteran's assertions, the record did include competent 
evidence, to include the in service hospital records and 
Medical Board finding to the effect that his condition pre-
existed service; he did not challenge that evidence or 
finding by appealing the RO's August 1974 decision.  To the 
extent that the veteran's contentions in this regard amount 
to no more than a disagreement with how the RO assessed the 
credibility to be give the aforementioned evidence, the ; 
however, the Board notes that to allege CUE on such basis can 
never rise to the stringent definition of CUE.  See Fugo, 6 
Vet. App. at 44.

In considering whether the RO misapplied the laws and 
regulations that existed in August 1974, the Board notes that 
the RO decision did not cite specifically to 3.303, 3.304 or 
3.306 in the decision.  However, the rating decision 
specifically noted that the evidence showed that the 
psychiatric condition was found shortly after entry into 
service and included findings that such condition pre-existed 
service and was not aggravated by service.  Furthermore, in 
the August 1974 letter notifying the veteran of the denial of 
the claim, the RO noted that it had carefully considered the 
claim on the basis of all of the evidence of record.  As 
indicated above, the medical evidence before the RO at the 
time of the RO included the in-service diagnosis of chronic 
schizophrenia.  The diagnosis was made only several days 
after entry into active duty and prior to the commencement of 
basic training.  The evidence included a medical opinion that 
such psychiatric disorder pre-existed entry into service and 
was not aggravated by service.  There was no evidence in the 
service medical records showing an event or injury that 
caused the pre-existing psychiatric disorder to worsen.  
While the veteran now contends, as asserted during his 
December 2002 hearing, that his problems in service were 
triggered when a noncommissioned officer threatened him, the 
Board reiterates that its inquiry in connection with the  CUE 
claim now before it is limited to the evidence of record, 
which simply does not reflect in-service aggravation of the 
psychiatric condition deemed to pre-exist service.  

In view of the foregoing, the Board determines that, in 
addition to having had all the evidence before it, in the 
August 1974 decision at issue, the RO correctly applied the 
pertinent law and regulations in considering the evidence.  
Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
August 1974 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314. 

For all the foregoing reasons, the claim of CUE in the RO's 
August 1974 decision must be denied.   In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).





ORDER

The appeal as to the claim of CUE in an August 1974, rating 
decision that denied service connection for a nervous 
condition, diagnosed as schizophrenia, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

